F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        June 13, 2006
                                 TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                         Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                    No. 05-4226
          v.                                               D. Utah
 KENNETH EDW ARD SLATER,                       (D.C. No. 2:04-CR-471-DKW )

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, HA RTZ, Circuit Judges, and KR IEGER . **


      On July 21, 2004, Kenneth Edward Slater was indicted in the United States

District Court for the District of Utah on one count of possession of

methamphetamine with intent to distribute, in violation of 21 U.S.C. 841(a)(1).

He moved to suppress evidence seized during the traffic stop that led to his arrest.

The district court denied the motion, and M r. Slater was convicted by a jury. H e




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
       The Honorable M arcia S. Krieger, United States District Judge, District of
Colorado, sitting by designation.
now appeals the denial of his motion to suppress. W e have jurisdiction under

28 U.S.C. § 1291 and affirm.

I.    B ACKGR OU N D

      On July 12, 2004, M r. Slater w as driving on Interstate 70 near Green River,

Utah, when he was pulled over by Utah Highway Patrol Trooper Steve Salas.

Trooper Salas had decided to stop M r. Slater after observing a crack in the

passenger side of the windshield of his Ford pickup truck, an unsignaled lane

change, and another lane change made after signaling for less than the three

seconds required by Utah law.

      After the vehicles stopped, Trooper Salas approached M r. Slater’s pickup

and requested his license. M r. Slater responded that although he possessed a

license, he did not have it or any other identification with him because he had left

his wallet in Iowa. Trooper Salas then asked for the vehicle registration, which

M r. Slater provided. The document showed that the truck was registered neither

to M r. Slater nor to his passenger, but to an Iowa resident named Jesus Olivus.

Trooper Salas then asked M r. Slater to accompany him to his patrol car. Once in

the patrol car Trooper Salas started drafting a warning citation. W hile he was

doing so, he asked M r. Slater a number of questions regarding the ownership of

the truck and M r. Slater’s identification and travel plans.

      Trooper Salas then contacted the dispatch operator to conduct a check of

M r. Slater’s driver’s license and the vehicle registration. He continued to engage

                                          -2-
M r. Slater in conversation while awaiting a response from the operator. After the

operator provided the results (the operator was unable to locate a valid license for

M r. Slater, but did ascertain that the truck had not been reported stolen), Trooper

Salas gave M r. Slater a copy of the warning citation and returned the vehicle

registration.

      Trooper Salas then asked M r. Slater w hether he could ask his passenger a

few questions while M r. Slater remained in the patrol car, and M r. Slater agreed.

Afterwards he returned to the patrol car and asked M r. Slater a few follow-up

questions. He then asked whether he could search the truck, and M r. Slater

agreed. Trooper Salas asked twice more whether M r. Slater was sure he wanted

to permit the search, and M r. Slater assented both times. Trooper Salas also

asked the passenger for permission to search, which the passenger granted.

During the search Trooper Salas discovered methamphetamine.

      M r. Slater filed a motion to suppress the methamphetamine seized during

the search of his truck, as well as the statements he made to Trooper Salas. The

district court denied the motion, ruling that Trooper Salas had reasonable

suspicion that justified M r. Slater’s detention, and that the subsequent search of

the car w as consensual. M r. Slater appeals the denial of his motion to suppress.

II.   D ISC USSIO N

      The Fourth Amendment guarantees the “right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

                                         -3-
seizures.” U.S. Const. amend. IV . A traffic stop is a Fourth Amendment seizure.

Delaware v. Prouse, 440 U.S. 648, 653 (1979). “A traffic stop is permissible

under the Fourth Amendment if the officer has a reasonable articulable suspicion

that a traffic violation has occurred or is occurring.” United States v. Alcaraz-

Arellano, 441 F.3d 1252, 1257-58 (10th Cir. 2006) (internal quotation marks and

ellipsis omitted). During a valid traffic stop, an officer “may ask to see a driver’s

license and registration and check to see that they are valid.” United States v.

Holt, 264 F.3d 1215, 1221 (10th Cir. 2001) Also, “[i]t is reasonable for an officer

to ask questions about the motorist’s travel plans and authority to operate the

vehicle.” Alcaraz-Arellano, 441 F.3d at 1258. Questioning on other topics is

permitted as long as that questioning does not prolong the length of the traffic

stop. See id. If the questioning on additional topics prolongs the stop, the

extended detention must be supported by consent or reasonable suspicion of

criminal activity. Id. at 1259. “W hen reviewing a district court’s denial of a

motion to suppress, we consider the totality of the circumstances and view the

evidence in a light most favorable to the government.” United States v. Gordon,

168 F.3d 1222, 1225 (10th Cir. 1999). “W e accept the district court’s factual

findings unless [they] are clearly erroneous. . . . [T]he ultimate determination of

reasonableness . . . is a question of law reviewable de novo.” Id.

      M r. Slater does not challenge the validity of the initial traffic stop. His

only challenge to Trooper Salas’s questioning is that it unreasonably prolonged

                                          -4-
the length of the stop, and that Trooper Salas did not have reasonable suspicion of

criminal activity to justify the prolongation.

      The questioning here can be divided into two periods: before and after

Trooper Salas returned M r. Slater’s vehicle registration. The first period presents

no Fourth Amendment concerns. As M r. Slater’s counsel acknowledged at oral

argument, the questions during the first period were routinely permissible under

Tenth Circuit precedent regardless of whether they prolonged the length of the

traffic stop. See Alcaraz-Arellano, 441 F.3d at 1259.

      The questioning during the second period requires additional justification.

Because the questioning both prolonged the stop and included nonroutine

subjects, it was lawful only if supported by reasonable suspicion of criminal

activity. See id. The district court ruled that Trooper Salas possessed such

reasonable suspicion by this point. W e agree.

      The district court noted the following factors as contributing to reasonable

suspicion: M r. Slater w as unable to produce a driver’s license or any other form

of identification, and a records check was unable to verify his claim that he

possessed a valid license; he claimed that the truck was owned by his brother-in-

law but did not know his brother-in-law’s full name; he had “inconsistent and

unusual” travel plans, stating first that he went to Los Angeles on vacation and

then that he went to Los A ngeles to pick up his passenger; he did not know his

passenger’s name; he stated that he had gone to visit auto detailing shops in Los

                                          -5-
Angeles, but was unable to identify any of the detailing businesses he had visited;

the passenger-side airbag of the truck had been altered (apparently an indication

of a possible hidden compartment); there was a single clothing bag for both M r.

Slater and his passenger, who were purportedly traveling from California to Iowa;

and he was extremely nervous throughout the encounter. Trooper Salas had all

the above information before returning M r. Slater’s vehicle registration. That

information gave rise to reasonable suspicion. See United States v. Santos, 403

F.3d 1120, 1133-34 (10th Cir. 2005). Thus, Trooper Salas’s detention of M r.

Slater to ask the last few questions did not violate the Fourth Amendment.

III.   C ON CLU SIO N

       W e AFFIRM the ruling and judgment of the district court.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -6-